Exhibit 10.1
 
DATE:
December 27, 2007

 
TO:
Deutsche Bank National Trust Company, not in its individual or corporate
capacity but solely as Supplemental Interest Trustee on behalf of the
Supplemental Interest Trust in respect of IndyMac INDA Mortgage Loan Trust
2007-AR9



ATTENTION: 
Jennifer Hermansader 
TELEPHONE:
(714) 247-6258

FACSIMILE:
(714) 656-2626

 

FROM:  Deutsche Bank AG, New York Branch  ATTENTION:    New York Derivatives
Documentation 
TELEPHONE:
(212) 250-9425

FACSIMILE:
(212) 797-0779
E-MAIL:  NYderivative.documentation@db.com 

SUBJECT:
Class A-1 Interest Rate Swap
REFERENCE NUMBER:   N736115N 

                                                                 
 
The purpose of this long-form confirmation (“Long-form Confirmation”) is to
confirm the terms and conditions of the current Transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, New
York Branch  (“Party A”) and Deutsche Bank National Trust Company, not in its
individual or corporate capacity but solely as Supplemental Interest Trustee on
behalf of the Supplemental Interest Trust in respect of IndyMac INDA Mortgage
Loan Trust 2007-AR9 (“Party B”) created under the Pooling and Servicing
Agreement, dated as of December 1, 2007 among Deutsche Bank National Trust
Company (as “Trustee” and “Supplemental Interest Trustee”), IndyMac Bank, F.S.B,
and IndyMac MBS, Inc. (as “Depositor”) (the “PSA”).  This Long-form Confirmation
evidences a complete and binding agreement between you and us to enter into the
Transaction on the terms set forth below and replaces any previous agreement
between us with respect to the subject matter hereof.  Item 2 of this Long-form
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement (defined below); Item 3 of this Long-form Confirmation constitutes a
“Schedule” as referred to in the ISDA Master Agreement; and Annex A hereto
constitutes Paragraph 13 of a Credit Support Annex to the Schedule.
 
Item 1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Long-form
Confirmation, and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements
Subject to New York Law Only version) as published and copyrighted in 1994 by
the International Swaps and Derivatives Association, Inc., with Paragraph 13
thereof as set forth in Annex A hereto (the “Credit Support Annex”). For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.

 
 

--------------------------------------------------------------------------------


Page 2 of 27
 
 
Item 2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 
 
Type of Transaction:
Interest Rate Swap 

 
 
Notional Amount:
With respect to any Calculation Period, the Class Certificate Balance of the
Class A-1 Certificates immediately prior to the related Distribution Date which
occurs in the calendar month of the Distribution Date for such Calculation
Period (determined for this purpose without regard to any adjustment of the
Floating Rate Payer I Payment Date, Floating Rate Payer II Payment Date or
Distribution Date relating to business days).

 
 
The CUSIP no. of the Class A-1 Certificates is: 45670WAA1.



 
The Class Certificate Balance of the Class A-1 Certificates shall be published
on the monthly statement to certificateholders on the internet website
https://tss.sfs.db.com/investpublic. If such report does not appear on the
internet website referenced above, the Class Certificate Balance of the Class
A-1 Certificates can be obtained by contacting the Supplemental Interest
Trustee’s customer relations desk at (800) 735-7777.

 
 
Trade Date:
November 30, 2007

 
 
Effective Date:
December 27, 2007

 
 
Termination Date:
February 25, 2038, subject to adjustment in accordance with the Business Day
Convention; provided, however, that for the purpose of determining the final
Floating Rate II Payer Period End Date, Termination Date shall be subject to No
Adjustment.

 
 
Floating Amounts:
 

 
 
Floating Rate I Payer:
Party A

 
 
Floating Rate I Payer
 
 
Period End Dates: 
The 25th calendar day of each month during the Term of this Transaction,
commencing January 25, 2008, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention. 

 
 
 
Floating Rate Payer I
 


 
Payment Dates:
The 25th calendar day of each month during the Term of this Transaction,
commencing January 25, 2008, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.

 
 
Floating Rate I Option:
USD-LIBOR-BBA

 
 
Designated Maturity:
One Month

 
 
Floating Rate I Amount:
To be determined in accordance with the following formula:

 
 
(Floating Rate I Option + Floating Rate I Spread) * Notional Amount * Floating
Rate Day I Count Fraction

 
 
 

--------------------------------------------------------------------------------


Page 3 of 27
 
 
 
Floating Rate Spread:
Prior to the first date on which an Optional Termination is permitted to occur
under the PSA, 0.70% and, thereafter 1.40%

 
Floating Rate I Day
 

 
Count Fraction:
Actual/360



 
Reset Dates:
The first day of each Calculation Period.

 
 
Floating Amounts II:

 
 
Floating Rate II Payer:
Party B

 
Floating Rate II Payer
 

 
Period End Dates:
The 1st calendar day of each month during the Term of this Transaction,
commencing January 1, 2008, and ending on the Termination Date, with No
Adjustment.

 
 
Floating Rate II Payer

 
Payment Dates:
The 25th calendar day of each month during the Term of this Transaction,
commencing January 25, 2008, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.

 
 
Floating Rate II:
The weighted average of the Weighted Average Adjusted Net Mortgage Rate of the
Group 1 Mortgage Loans, the Weighted Average Adjusted Net Mortgage Rate of the
Group 2 Mortgage Loans and the Weighted Average Adjusted Net Mortgage Rate of
the Group 3 Mortgage Loans (weighted among the Group 1 Mortgage Loans, the Group
2 Mortgage Loans and the Group 3 Mortgage Loans on the basis of the respective
Stated Principal Balances of the Mortgage Loans in each such loan group as of
the first day of the related Due Period (after giving effect to principal
prepayments received in the Prepayment Period ending during that Due Period)),
applied as set forth under "Floating Rate II Amount" below.

 
Party B shall use commercially reasonable efforts to provide to the Calculation
Agent the Weighted Average Adjusted Net Mortgage Rate of the Group 1 Mortgage
Loans, the Weighted Average Adjusted Net Mortgage Rate of the Group 2 Mortgage
Loans and the Weighted Average Adjusted Net Mortgage Rate of the Group 3
Mortgage Loans at least 2 Business Days prior to each Floating Rate II Payer
Payment Date and shall, in any case, provide such calculations to the
Calculation Agent promptly upon receipt thereof.   Party B's responsibility for
providing the above information is limited to the availability, timeliness and
accuracy of information obtained from the Servicer.
 
 
Floating Rate II Amount:
To be determined in accordance with the following formula:

 
 
the excess of

 
(i)  the product of:
 
(a)  Floating Rate II Day Count Fraction
 
 

--------------------------------------------------------------------------------


Page 4 of 27
 
 
*
 
(b)  Floating Rate II
 
*
 
(c)  Notional Amount
 
over
 
(ii)  any Net Interest Shortfalls allocated to the Class A-1 Certificates under
the PSA with respect to the related Distribution Date
 
 
Floating Rate Day

 
Count Fraction:
30/360

 
 
Compounding:
Inapplicable

 
 
Business Days:
New York

 
 
Business Day Convention:
Following

 


 

--------------------------------------------------------------------------------


Page 5 of 27

 
 
Item 3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

 
Part 1.
Termination Provisions.

 
For the purposes of this Agreement:-
 
(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.

 
(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
(c)
Events of Default.

 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B; provided, however, that  Section 5(a)(i) is
hereby amended by replacing the word “third” with the word “first”; provided,
further, that notwithstanding anything to the contrary in Section 5(a)(i), any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall not constitute an
Event of Default under Section 5(a)(i) unless a Moody’s Second Trigger Downgrade
Event has occurred and is continuing and at least 30 Local Business Days have
elapsed since such Moody’s Second Trigger Downgrade Event first occurred.

 
 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B.

 
 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b);
provided, however, that notwithstanding anything to the contrary in Section
5(a)(iii)(1), any failure by Party A to comply with or perform any obligation to
be complied with or performed by Party A under the Credit Support Annex shall
not constitute an Event of Default under Section 5(a)(iii) unless a Moody’s
Second Trigger Downgrade Event has occurred and is continuing and at least 30
Local Business Days have elapsed since such Moody’s Second Trigger Downgrade
Event first occurred.

 
 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.

 
 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will
apply to Party A and will not apply to Party B.

 
 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B, provided, however, that, notwithstanding the
foregoing, an Event of Default shall not occur under either Section 5(a)(vi)(1)
or Section 5(a)(vi)(2) if (A) (I) the default, or other similar event or
condition referred to in Section 5(a)(vi)(1) or the failure to pay referred to
in Section 5(a)(vi)(2) is a failure to pay or deliver caused by an error or
omission of an administrative or operational nature, and (II) funds or the asset
to be delivered were available to such party to enable it to make the relevant
payment or delivery when due and (III) such payment or delivery is made within
three (3) Local Business Days following receipt of written notice from an
interested party of such failure to pay, or (B) such party was precluded from
paying, or was unable to pay, using reasonable means, through the office of the
party through which it was acting for purposes of the relevant Specified
Indebtedness, by reason of force majeure, act of State, illegality or
impossibility.  For purposes of Section 5(a)(vi), solely with respect to Party
A:

 
 

 

--------------------------------------------------------------------------------

Page 6 of 27
 
 

 
(vii)
“Specified Indebtedness” will have the meaning specified in Section 14 ,except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.

 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the shareholders’ equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold and the Moody’s Second Trigger Ratings Threshold
(as shown in the most recent annual audited financial statements of such entity
determined in accordance with generally accepted accounting principles).
 
 
(viii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the PSA, (C) Section 5(a)(vii)(4) shall not apply
to a proceeding instituted, or a petition presented, by Party A or any of its
Affiliates (for purposes of Section 5(a)(vii)(4), Affiliate shall have the
meaning set forth in Section 14, notwithstanding anything to the contrary in
this Agreement), (D) Section 5(a)(vii)(6) shall not apply to any appointment
that is effected by or pursuant to the PSA, or any appointment to which Party B
has not yet become subject; (E) Section 5(a)(vii) (7) shall not apply; (F)
Section 5(a)(vii)(8) shall apply only to the extent of any event which has an
effect analogous to any of the events specified in clauses (1), (3), (4), (5) or
(6) of Section 5(a)(vii), in each case as modified in this Part 1(c)(vii), and
(G) Section 5(a)(vii)(9) shall not apply.

 
 
(ix)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will  not apply to Party B.

 
(d)
Termination Events.

 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
 
(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.

 
 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A except
that, for purposes of the application of Section 5(b)(ii) to Party A, Section
5(b)(ii) is hereby amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”,
and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 
 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

 
 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
 

--------------------------------------------------------------------------------


Page 7 of 27
 
 
(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
 
(i)
Market Quotation will apply, provided, however, that, notwithstanding anything
to the contrary in this Agreement, if an Early Termination Date has been
designated as a result of a Derivative Provider Trigger Event, the following
provisions will apply:

 
 
(A)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between Party
B and such Eligible Replacement to enter into a Replacement Transaction, and (3)
made on the basis that Unpaid Amounts in respect of the Terminated Transaction
or group of Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included.
 
 
(B)
The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
 
(a)
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
 
(b)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations from
Approved Replacements have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, (I) a Market Quotation expressed
as a negative number is lower than a Market Quotation expressed as a positive
number and (II) the lower of two Market Quotations expressed as negative numbers
is the one with the largest absolute value); or

 
 
(c)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotation from an Approved
Replacement has been communicated to Party B and remains capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 
 
(C)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

 
 
(D)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

 
 

--------------------------------------------------------------------------------


Page 8 of 27
 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”
 
 
(E)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (I) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (II) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
 
(F)
Party B shall determine based on information provided by an entity that
qualifies as a Reference Market-maker whether or not a Firm Offer satisfies
clause (B)(y) of the definition of Replacement Transaction and whether or not a
proposed transfer satisfies clause (e)(B)(y) of the definition of Permitted
Transfer.

 
 
(ii)
The Second Method will apply.

 
(g)
“Termination Currency” means USD.

 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).

 
 

--------------------------------------------------------------------------------


Page 9 of 27
 
 
Part 2.   Tax Matters.
 
(a)
Tax Representations.

 
 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on: the accuracy of any representations made by the
other party pursuant to Section 3(f) of this Agreement; (ii) the satisfaction of
the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
 
(ii)
Payee Representations.  For the purpose of Section 3(f) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
It is a “foreign person” within the meaning of the applicable U.S. Treasury
Regulations concerning information reporting and backup withholding tax (as in
effect on January 1, 2001), unless Party A provides written notice to Party B
that it is no longer a foreign person. In respect of any Transaction it enters
into through an office or discretionary agent in the United States or which
otherwise is allocated for United States federal income tax purposes to such
United States trade or business, each payment received or to be received by it
under such Transaction will be effectively connected with its conduct of a trade
or business in the United States.


 
 
(B)
Party B makes the following representation(s):

 
None.
 
(b)
Tax Provisions.

 
 
(i)
Gross Up.  Section 2(d)(i)(4) shall not apply to Party B as X, and Section
2(d)(ii) shall not apply to Party B as Y, in each case such that Party B shall
not be required to pay any additional amounts referred to therein.

 
 
(ii)
Indemnifiable Tax.  The definition of “Indemnifiable Tax” in Section 14 is
deleted in its entirety and replaced with the following:

 
“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax.
 
 

--------------------------------------------------------------------------------


Page 10 of 27
 
Part 3.   Agreement to Deliver Documents.
 
(a)
For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be
delivered are:

 
Party required to deliver document

Form/Document/
Certificate

Date by which to
be delivered

Party A

An original properly completed and executed United States Internal Revenue
Service Form W-8ECI or other applicable form (or any successor thereto) together
with appropriate attachments, with respect to any payments received or to be
received by Party A that eliminates U.S. federal withholding and backup
withholding Tax on payments to Party A under this Agreement.

(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) promptly upon
the reasonable demand by Party B, (iv) prior to the expiration or obsolescence
of any previously delivered form, and (v) promptly upon the information on any
such previously delivered form becoming inaccurate or incorrect.

Party B

(i) Upon execution of this Agreement, an original properly completed and
executed United States Internal Revenue Service Form W-9 (or any successor
thereto) with respect to any payments received or to be received by the initial
beneficial owner of payments to Party B under this Agreement, and (ii)
thereafter,  the appropriate tax certification form (i.e., IRS Form W-9 or IRS
Form W-8BEN, W-8IMY, W-8EXP or W-8ECI, as applicable (or any successor form
thereto)) with respect to any payments received or to be received by the
beneficial owner of payments to Party B under this Agreement from time to time.

(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) in the case
of a tax certification form other than a Form W-9, before December 31 of each
third succeeding calendar year, (iv) promptly upon the reasonable demand by
Party A, (v) prior to the expiration or obsolescence of any previously delivered
form, and (vi) promptly upon obtaining actual knowledge that the information on
any such previously delivered form becoming inaccurate or incorrect.


 
 

 
 

--------------------------------------------------------------------------------


Page 11 of 27
 
 
(b)      For the purpose of Section 4(a)(ii), other documents to be delivered
are:
 
Party required to deliver document

Form/Document/
Certificate

Date by which to
be delivered

Covered by Section 3(d) Representation

Party A and
Party B

Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be

Upon the execution and delivery of this Agreement

Yes

Party A and
Party B

A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be

Upon the execution and delivery of this Agreement

Yes

Party A

Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized

Promptly upon becoming publicly available

Yes

Party A

Quarterly Financial Statements of Party A containing unaudited, consolidated
financial statements of Party A’s fiscal quarter prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized

Promptly upon becoming publicly available

Yes

Party A

An opinion of counsel to Party A reasonably acceptable to Party B.

Upon the execution and delivery of this Agreement

No

Party B

An executed copy of the PSA and the other material deal documents related to
this Transaction.

Within 30 days after the date of this Agreement

No


Part 4.    Miscellaneous.
 
(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:

 
Address for notices or communications to Party A:
 
Any notice to Party A relating to a particular Transaction shall be delivered to
the address or facsimile number specified in the Confirmation of such
Transaction.  Any notice delivered for purposes of Sections 5 and 6 (other than
notices under Section 5(a)(i) with respect to Party A) of this Agreement shall
be delivered to the following address:


 
                Address:                Deutsche Bank AG, Head Office
Taunusanlage 12
60262 Frankfurt
GERMANY
Attention:              Legal Department
 
 

--------------------------------------------------------------------------------


Page 12 of 27
 
Facsimile:               0049 69 910 36097


 (For all purposes)
 
Address for notices or communications to Party B:
 
Address:                Deutsche Bank National Trust Company
                1761 East St. Andrew Place
                Santa Ana, CA 92705
Attention:             Trust Administration – IN07D9
Facsimile:               (714) 656-2626
Phone:                    (714) 247-6258


 (For all purposes)
 
(b)
Process Agent.  For the purpose of Section 13(c):

 
Party A appoints as its Process Agent: Not applicable
 
Party B appoints as its Process Agent:  Not applicable.
 
(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement; neither
Party A nor Party B has any Offices other than as set forth in the Notices
Section and Party A agrees that, for purposes of Section 6(b) of this Agreement,
it shall not in the future have any Office other than one in the United States.

 
(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
Party A is not a Multibranch Party.
 
Party B is not a Multibranch Party.
 
(e)
Calculation Agent.  The Calculation Agent is Party A; provided, however, that if
an Event of Default shall have occurred and is continuing with respect to Party
A, Party B shall have the right to appoint as Calculation Agent a financial
institution which would qualify as a Reference Market-maker, reasonably
acceptable to Party A, the cost for which shall be borne by Party A.

 
(f)
Credit Support Document.

 
 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)
Credit Support Provider.

 
 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
 
Party B:
None.

 
(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 
(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.

 
 

--------------------------------------------------------------------------------


Page 13 of 27
 
 
(j)
Affiliate.  “Affiliate” shall have the meaning assigned thereto in Section 14;
provided, however, that Party B shall be deemed to have no Affiliates for
purposes of this Agreement, including for purposes of Section 6(b)(ii).

 
 
 

--------------------------------------------------------------------------------


Page 14 of 27
 
Part 5.   Other Provisions.
 
(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the PSA.

 
Each reference herein to a “Section” (unless specifically referencing the PSA)
or to a “Section” “of this Agreement” will be construed as a reference to a
Section of the ISDA Master Agreement; each herein reference to a “Part” will be
construed as a reference to the Schedule to the ISDA Master Agreement; each
reference herein to a “Paragraph” will be construed as a reference to a
Paragraph of the Credit Support Annex.
 
(b)
Amendments to ISDA Master Agreement.

 
 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.

 
 
(ii)
Conditions Precedent.
Section 2(a)(iii) is hereby amended by adding the following at the end thereof:

 
Notwithstanding anything to the contrary in Section 2(a)(iii)(1), if an Event of
Default with respect to Party B or Potential Event of Default with respect to
Party B has occurred and been continuing for more than 30 Local Business Days
and no Early Termination Date in respect of the Affected Transactions has
occurred or been effectively designated by Party A, the obligations of Party A
under Section 2(a)(i) shall cease to be subject to the condition precedent set
forth in Section 2(a)(iii)(1) with respect to such specific occurrence of such
Event of Default or such Potential Event of Default (the “Specific Event”);
provided, however, for the avoidance of doubt, the obligations of Party A under
Section 2(a)(i) shall be subject to the condition precedent set forth in Section
2(a)(iii)(1) (subject to the foregoing) with respect to any subsequent
occurrence of the same Event of Default with respect to Party B or Potential
Event of Default with respect to Party B after the Specific Event has ceased to
be continuing and with respect to any occurrence of any other Event of Default
with respect to Party B or Potential Event of Default with respect to Party B
that occurs subsequent to the Specific Event.
 
 
(iii)
Change of Account.  Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof:  “to another
account in the same legal and tax jurisdiction as the original account”.

 
 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):

 
“(g)            Relationship Between Parties.
 
 
(1)
Nonreliance. (i) Deutsche Bank AG, New York Bank is acting for its own account
and with respect to Party B, Deutsche Bank National Trust Company, is executing
as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust in
respect of IndyMac INDA Mortgage Loan Trust 2007-AR9, (ii) It is not relying on
any statement or representation of the other party (whether written or oral)
regarding any Transaction hereunder, other than the representations expressly
made in this Agreement or the Confirmation in respect of that Transaction and
(iii) it has consulted with its own legal, regulatory, tax, business, 

 
 
 

--------------------------------------------------------------------------------


Page 15 of 27
 
 
 
 
investment, financial and accounting advisors to the extent it has deemed
necessary, and it has made its own investment, hedging and trading decisions
based upon its own judgment and upon any advice from such advisors as it has
deemed necessary and not upon any view expressed by the other party.

 
 
(2)
Evaluation and Understanding. (i) It has the capacity to evaluate (internally or
through independent professional advice) each Transaction and has made its own
decision to enter into the Transaction and (ii) it understands the terms,
conditions and risks of the Transaction and is willing and able to accept those
terms and conditions and to assume those risks, financially and otherwise.

 
 
(3)
Purpose. It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.

 
 
(4)
Status of Parties. The other party is not acting as an agent, fiduciary or
advisor for it in respect of the Transaction.

 
 
(5)
Eligible Contract Participant. It is an “eligible swap participant” as such term
is defined in, Section 35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated
under, and an “eligible contract participant” as defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended.”

 
 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended (i) by
deleting the words “or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party,” and the words “, which consent will not be withheld if
such other party’s policies in effect at such time would permit it to enter into
transactions with the transferee on the terms proposed” and (ii) by deleting the
words “to transfer” and inserting the words “to effect a Permitted Transfer” in
lieu thereof.

 
 
(vi)
Jurisdiction. Section 13(b) is hereby amended by: (i) deleting in the second
line of subparagraph (i) thereof the word “non-”, (ii) deleting “; and” from the
end of subparagraph (i) and inserting “.” in lieu thereof, and (iii) deleting
the final paragraph thereof.

 
(c)
Additional Termination Events.  The following Additional Termination Events will
apply:

 
 
(i)
Failure to Post Collateral.  If Party A has failed to comply with or perform any
obligation to be complied with or performed by Party A in accordance with the
Credit Support Annex and such failure has not given rise to an Event of Default
under Section 5(a)(i) or Section 5(a)(iii), then an Additional Termination Event
shall have occurred with respect to Party A and Party A shall be the sole
Affected Party with respect to such Additional Termination Event.

 
 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 
 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and is continuing and at
least 30 Local Business Days have elapsed since such Moody’s Second Trigger
Downgrade Event first occurred, and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that Part 1(f)(i)(A) applies) and
which remains capable of becoming legally binding upon acceptance.

 
 
(B)
An S&P Required Ratings Downgrade Event has occurred and is continuing and at
least 60 calendar days have elapsed since such S&P Required Ratings Downgrade
Event first occurred.

 
 

--------------------------------------------------------------------------------


Page 16 of 27
 
 
 
(iii)
Amendment of PSA.  If, without the prior written consent of Party A where such
consent is required under the PSA (such consent not to be unreasonably withheld,
conditioned or delayed), an amendment is made to the PSA which amendment could
reasonably be expected to have a material adverse effect on the interests of
Party A(excluding, for the avoidance of doubt, any amendment to the PSA that is
entered into solely for the purpose of appointing a successor servicer, trustee
or other service provider) under this Agreement, an Additional Termination Event
shall have occurred with respect to Party B and Party B shall be the sole
Affected Party with respect to such Additional Termination Event

 
 
(iv)
Reserved.

 
 
(v)
Optional Termination of Securitization.  An Additional Termination Event shall
occur upon the notice to Certificateholders of an optional purchase of the
Mortgage Loans and REO Properties by the Servicer pursuant to Section 9.01(a) of
the PSA (an “Optional Termination”) becoming unrescindable in accordance with
Article 9 of the PSA (such notice, the “Optional Termination Notice”).  With
respect to such Additional Termination Event: (A) Party B shall be the sole
Affected Party; (B) notwithstanding anything to the contrary in Section 6(b)(iv)
or Section 6(c)(i), the final Distribution Date specified in the Optional
Termination Notice is hereby designated as the Early Termination Date for this
Additional Termination Event in respect of all Affected Transactions; (C)
Section 2(a)(iii)(2) shall not be applicable to any Affected Transaction in
connection with the Early Termination Date resulting from this Additional
Termination Event; notwithstanding anything to the contrary in Section 6(c)(ii),
payments and deliveries under Section 2(a)(i) or Section 2(e) in respect of the
Terminated Transactions resulting from this Additional Termination Event will be
required to be made through and including the Early Termination Date designated
as a result of this Additional Termination Event; provided, for the avoidance of
doubt, that any such payments or deliveries that are made on or prior to such
Early Termination Date will not be treated as Unpaid Amounts in determining the
amount payable in respect of such Early Termination Date; (D) notwithstanding
anything to the contrary in Section 6(d)(i), (I) if, no later than 4:00 pm New
York City time on the day that is four Business Days prior to the final
Distribution Date specified in the Optional Termination Notice, the Servicer
requests the amount of the Estimated Swap Termination Payment, Party A shall
provide to the Servicer in writing (which may be done in electronic format) the
amount of the Estimated Swap Termination Payment no later than 2:00 pm New York
City time on the following Business Day and (II) if the Servicer provides
written notice (which may be done in electronic format) to Party A no later than
two Business Days prior to the final Distribution Date specified in the Optional
Termination Notice that all requirements of the Optional Termination have been
met, then Party A shall, no later than one Business Day prior to the final
Distribution Date specified in the Optional Termination Notice, make the
calculations contemplated by Section 6(e) (as amended herein) and provide to the
Servicer in writing (which may be done in electronic format) the amount payable
by either Party B or Party A in respect of the related Early Termination Date in
connection with this Additional Termination Event; provided, however, that the
amount payable by Party B, if any, in respect of the related Early Termination
Date shall be the lesser of (x) the amount calculated to be due from Party B
pursuant to Section 6(e) and (y) the Estimated Swap Termination Payment; and (E)
notwithstanding anything to the contrary in this Agreement, any amount due from
Party B to Party A in respect of this Additional Termination Event will be
payable on the final Distribution Date specified in the Optional Termination
Notice and any amount due from Party A to Party B in respect of this Additional
Termination Event will be payable one Business Day prior to the final
Distribution Date specified in the Optional Termination Notice.  The Servicer
shall be an express third party beneficiary of this Agreement as if a party
hereto to the extent of the Servicer’s rights specified herein.

 
(d)
Required Ratings Downgrade Event.  If a Required Ratings Downgrade Event has
occurred and is continuing, then Party A shall, at its own expense, use
commercially reasonable efforts to, as soon as reasonably practicable, either
(A) effect a Permitted Transfer or (B) procure an Eligible Guarantee by a
guarantor with credit ratings at least equal to the Moody’s Second Trigger
Ratings Threshold and the S&P Required Ratings Threshold.

 
 
 

--------------------------------------------------------------------------------


Page 17 of 27
 
 
(e)
Party A and Party B hereby agree that the terms of the Item 1115 Agreement,
dated as of May 30, 2006 (the “Item 1115 Agreement”), among Party A, IndyMac
Bank, F.S.B., IndyMac MBS, Inc., and IndyMac ABS, Inc. shall be incorporated by
reference into this Agreement and Party B shall be an express third party
beneficiary of the Item 1115 Agreement. A copy of the Item 1115 Agreement is
annexed hereto at Annex B.

 
(f)
Transfers.

 
 
(i)
Section 7 is hereby amended to read in its entirety as follows:

 
“Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by either
party unless (a) the prior written consent of the other party is obtained and
(b) the Rating Agency Condition has been satisfied with respect to S&P, except
that:
 
 
(a)
Party A may make a Permitted Transfer (1) pursuant to Section 6(b)(ii) (2)
pursuant to a consolidation or amalgamation with, or merger with or into, or
transfer of all or substantially all its assets to, another entity (but without
prejudice to any other right or remedy under this Agreement), or (3) at any time
at which no Relevant Entity has credit ratings at least equal to the Approved
Ratings Threshold;

 
 
(b)
Party B may transfer its rights and obligations hereunder:

 
(1) in connection with a transfer pursuant to Section 8.09 of the PSA.
 
 
(c)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 
Any purported transfer that is not in compliance with this Section will be
void.”
 
 
(ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B shall, at Party A’s written request
and at Party A’s expense, execute such documentation provided to it as
reasonably determined necessary by Party A to effect such transfer.

 
(g)
Non-Recourse.  Party A acknowledges and agrees that, notwithstanding any
provision in this Agreement to the contrary, the obligations of Party B
hereunder are limited recourse obligations of Party B, payable solely from the
trust fund created pursuant to the PSA (the “Trust Fund”) and the proceeds
thereof, in accordance with the priority of payments and other terms of the PSA
and that Party A will not have any recourse to any of the directors, officers,
agents, employees, shareholders or affiliates of the Party B with respect to any
claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. In the event that the
Trust Fund and the proceeds thereof should be insufficient to satisfy all claims
outstanding and following the realization thereof in accordance with the PSA,
any claims against or obligations of Party B under the ISDA Master Agreement or
any other confirmation thereunder still outstanding shall be extinguished and
thereafter not revive.  The Supplemental Interest Trustee shall not have
liability for any failure or delay in making a payment hereunder to Party A due
to any failure or delay in receiving amounts forming part of the Trust Fund.
This provision will survive the termination of this Agreement.

 
(h)
Timing ofPayments by Party B upon Early Termination.  Notwithstanding anything
to the contrary in Section 6(d)(ii), to the extent that all or a portion (in
either case, the “Unfunded Amount”) of any amount that is calculated as being
due in respect of any Early Termination Date under Section 6(e) from Party B to
Party A will be paid by Party B from amounts other than any upfront payment paid
to Party B by an Eligible Replacement that has entered into a Replacement
Transaction with Party B, then such Unfunded Amount shall be due on the next
subsequent Distribution Date following the date on which the payment would have
been payable as determined in accordance with Section 6(d)(ii), and on any
subsequent Distribution Dates until paid in full (or if such Early Termination
Date is the final Distribution Date, on such final Distribution Date); provided,
however, that if the date on which the payment would have been payable as
determined in

 
 
 

--------------------------------------------------------------------------------


Page 18 of 27
 
 
 
accordance with Section 6(d)(ii) is a Distribution Date, such payment will be
payable on such Distribution Date.

 
(i)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been provided prior
written notice of such designation or transfer.

 
(j)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(k)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and the Rating Agency Condition is
satisfied with respect to S&P.

 
(l)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(l) shall not constitute an Event of Default or a Termination Event.

 
(m)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B or the trust formed pursuant to the PSA, in any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any federal or state bankruptcy or similar law for a period of
one year (or, if longer, the applicable preference period) and one day following
payment in full of the Certificates.  This provision will survive the
termination of this Agreement.

 
(n)
Supplemental Interest Trustee Liability Limitations.  It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Deutsche Bank National Trust Company (“DBNTC”) not in its
individual capacity, but solely as Supplemental Interest Trustee under the PSA
in the exercise of the powers and authority conferred and vested in it
thereunder; (b) DBNTC has been directed pursuant to the PSA to enter into this
Agreement and to perform its obligations hereunder; (c) each of the
representations, warranties, covenants, undertakings and agreements herein made
on behalf of the Supplemental Interest Trust is made and intended not as a
personal representation of the Supplemental Interest Trustee but is made and
intended for the purpose of binding only the Supplemental Interest Trust; and
(d) nothing herein contained shall be construed as creating any liability on
DBNTC, individually or personally, to perform any covenant either expressed or
implied contained herein (including, for the avoidance of doubt, any liability,
individually or personally, for any failure or delay in making a payment
hereunder to Party A due to any failure or delay in receiving amounts held in
the account held by the Supplemental Interest Trust created pursuant to the PSA
or any inability to provide any correct withholding certificate from a
Certificateholder provided to the Supplemental Interest Trustee), all such
liability, if any, being expressly waived by the parties who are signatories to
this Agreement and by any person claiming by, through or under such parties and
(e) under no circumstances shall DBNTC in its individual capacity be personally
liable for the payment of any indemnity, indebtedness, fees or expenses of the
Supplemental Interest Trust or any payments hereunder or for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken under this Agreement or any other related documents, as to all of
which recourse shall be had solely to the Trust Fund in accordance with the
terms of the PSA.

 
(o)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, 

 
 
 

--------------------------------------------------------------------------------


Page 19 of 27
 
 
 
the remaining terms, provisions, covenants, and conditions hereof shall continue
in full force and effect as if this Agreement had been executed with the invalid
or unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.
 
(p)
Agent for Party B.  Party A acknowledges the appointment of the Supplemental
Interest Trustee under PSA to carry out certain functions on behalf of Party B,
and that the Supplemental Interest Trustee shall be entitled to give notices and
to perform and satisfy the obligations of Party B hereunder on behalf of Party
B.

 
(q)
Reserved.

 
(r)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or
recording.  Each party agrees to provide such recording to the other party upon
reasonable request.

 
(s)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to this Agreement or
any Credit Support Document.

 
(t)
Form of ISDA Master Agreement.  Party A and Party B hereby agree that the text
of the body of the ISDA Master Agreement is intended to be the printed form of
the ISDA Master Agreement (Multicurrency – Crossborder) as published and
copyrighted in 1992 by the International Swaps and Derivatives Association, Inc.

 
(u)
Payment Instructions.  Party A hereby agrees that, unless notified in writing by
Party B of other payment instructions, any and all amounts payable by Party A to
Party B under this Agreement shall be paid to the account specified in Item 4 of
this Long-form Confirmation, below.

 
(v)
Additional representations.

 
 
(i)
Representations of Party A.  Party A represents to Party B on the date on which
Party A enters into each Transaction that:--

 
 
(1)
Party A’s obligations under this Agreement rank pari passu with all of Party A’s
other unsecured, unsubordinated obligations except those obligations preferred
by operation of law.

 
 
(2)
Party A is a bank subject to the requirements of 12 U.S.C. § 1823(e), its
execution, delivery and performance of this Agreement (including the Credit
Support Annex and each Confirmation) have been approved by its board of
directors or its loan committee, such approval is reflected in the minutes of
said board of directors or loan committee, and this Agreement (including the
Credit Support Annex and each Confirmation) will be maintained as one of its
official records continuously from the time of its execution (or in the case of
any Confirmation, continuously until such time as the relevant Transaction
matures and the obligations therefore are satisfied in full).

 
 
(ii)
Capacity.  Party A represents to Party B on the date on which Party A enters
into each Transaction that it is entering into the Agreement and the Transaction
as principal and not as agent of any 

 
 
 

--------------------------------------------------------------------------------


Page 20 of 27
 
 
 
 
person.  The Supplemental Interest Trustee represents to Party A on the date on
which the Supplemental Interest Trustee executes this Agreement that it is
executing the Agreement not in its individual capacity, but solely as
Supplemental Interest Trustee under the PSA.

 
(w)
Acknowledgements.

 
 
(i)
Substantial financial transactions.  Each party hereto is hereby advised and
acknowledges as of the date hereof that the other party has engaged in (or
refrained from engaging in) substantial financial transactions and has taken (or
refrained from taking) other material actions in reliance upon the entry by the
parties into the Transaction being entered into on the terms and conditions set
forth herein and in the PSA relating to such Transaction, as applicable. This
paragraph shall be deemed repeated on the trade date of each Transaction.

 
 
(ii)
Bankruptcy Code.  Subject to Part 5(m), without limiting the applicability if
any, of any other provision of the U.S. Bankruptcy Code as amended (the
“Bankruptcy Code”) (including without limitation Sections 362, 546, 556, and 560
thereof and the applicable definitions in Section 101 thereof), the parties
acknowledge and agree that all Transactions entered into hereunder will
constitute “forward contracts” or “swap agreements” as defined in Section 101 of
the Bankruptcy Code or “commodity contracts” as defined in Section 761 of the
Bankruptcy Code, that the rights of the parties under Section 6 of this
Agreement will constitute contractual rights to liquidate Transactions, that any
margin or collateral provided under any margin, collateral, security, pledge, or
similar agreement related hereto will constitute a “margin payment” as defined
in Section 101 of the Bankruptcy Code, and that the parties are entities
entitled to the rights under, and protections afforded by, Sections 362, 546,
556, and 560 of the Bankruptcy Code.

 
(x)
Reserved.

 
(y)
Reserved.

 
(z)
Additional Definitions.

 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the Moody’s First Trigger Ratings
Threshold and the S&P Approved Ratings Threshold.
 
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer if such entity were a
Transferee, as defined in the definition of Permitted Transfer.
 
 “Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event with respect to
which Party A is the sole Affected Party or (iii) an Additional Termination
Event with respect to which Party A is the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B (together with a
legal opinion from a law firm confirming the enforceability of the guarantee)
the form and substance of which guarantee and legal opinion are subject to the
Rating Agency Condition with respect to S&P, and either (A) a law firm has given
a legal opinion confirming that none of the guarantor’s payments to Party B
under such guarantee will be subject to deduction or Tax collected by
withholding and such opinion has been delivered to Moody’s, or (B) such
guarantee provides that, in the event that any of such guarantor’s payments to
Party B are subject to deduction or Tax collected by withholding, such guarantor
is required to pay such additional amount as is necessary to ensure that the net
amount actually received by Party B (free and clear of any Tax collected by
withholding) will equal the full amount Party B would have received had no such
deduction or withholding been required, or (C) in the event that any
 
 

--------------------------------------------------------------------------------


Page 21 of 27
 
 
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) that lawfully could perform the
obligations owing to Party B under this Agreement (or its replacement, as
applicable), and (B) (I) (x) which has a long-term unsecured and unsubordinated
debt rating from S&P of at least “AA-”  and, if it has a short-term unsecured
and unsubordinated debt rating from S&P, such short-term rating is at least
equal to the threshold set forth in the definition of S&P Required Ratings
Threshold or (y) all present and future obligations of which entity owing to
Party B under this Agreement (or its replacement, as applicable) are guaranteed
pursuant to an Eligible Guarantee provided by a guarantor which has a long-term
unsecured and unsubordinated debt rating from S&P of at least “AA-”  and, if it
has a short-term unsecured and unsubordinated debt rating from S&P, such
short-term rating is at least equal to the threshold set forth in the definition
of S&P Required Ratings Threshold, in either case if S&P is a Rating Agency, and
(II)(x) which has a long-term unsecured and unsubordinated debt rating from
Moody’s of at least “Aa3” and a short-term unsecured and unsubordinated debt
rating from Moody’s of “Prime-1” or (y) all present and future obligations of
which entity owing to Party B under this Agreement (or its replacement, as
applicable) are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor with a long-term unsecured and unsubordinated debt rating from Moody’s
of at least “Aa3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, in either case if Moody’s is a Rating Agency.  All credit
ratings described in this definition of Eligible Replacement shall be provided
to Party B in writing if requested by Party B.
 
 “Estimated Swap Termination Payment” means, with respect to an Early
Termination Date, an amount determined by Party A in good faith and in a
commercially reasonable manner as the maximum payment that could be owed by
Party B to Party A in respect of such Early Termination Date pursuant to Section
6(e) (as amended herein), taking into account then current market conditions.
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.
 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
 “Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt
 
 

--------------------------------------------------------------------------------


Page 22 of 27
 
 
rating from Moody’s, a long-term unsecured and unsubordinated debt rating or
counterparty rating from Moody’s of “A3”.
 
 “Permitted Transfer” means a transfer by novation by Party A, pursuant to
Section 6(b)(ii) which is described in Sections 7(a)(2) or (3) (as amended
herein), to a transferee (the “Transferee”) of Party A’s rights, liabilities,
duties and obligations under this Agreement, with respect to which transfer each
of the following conditions is satisfied: (a) the Transferee is an Eligible
Replacement; (b) Party A and the Transferee are both “dealers in notional
principal contracts” within the meaning of Treasury regulations section
1.1001-4; (c) as of the date of such transfer the Transferee would not be
required to withhold or deduct on account of Tax from any payments under this
Agreement or would be required to gross up for such Tax under Section
2(d)(i)(4); (d) an Event of Default or Termination Event would not occur as a
result of such transfer; (e) the Transferee contracts with Party B pursuant to a
written instrument (the “Transfer Agreement”) (A) (i) on terms which are
effective to transfer to the Transferee all, but not less than all, of Party A’s
rights, liabilities, duties and obligations under the Agreement and all relevant
Transactions, which terms are identical to the terms of this Agreement, other
than party names, dates relevant to the effective date of such transfer, tax
representations (provided that the representations in Part 2(a)(i) are not
modified) and any other representations regarding the status of the substitute
counterparty of the type included in Part 5(b)(iv), Part 5(v)(i)(2) or Part
5(v)(ii), notice information and account details, and (ii) each Rating Agency
has been given prior written notice of such transfer, or (B) (i) on terms that
(x) have the effect of preserving for Party B the economic equivalent of all
payment and delivery obligations (whether absolute or contingent and assuming
the satisfaction of each applicable condition precedent) under this Agreement
immediately before such transfer and (y) are, in all material respects, no less
beneficial for Party B than the terms of this Agreement immediately before such
transfer, as determined by Party B, and (ii) Moody’s has been given prior
written notice of such transfer and the Rating Agency Condition is satisfied
with respect to S&P; (f) Party A will be responsible for any costs or expenses
incurred in connection with such transfer (including any replacement cost of
entering into a replacement transaction); and (g) such transfer otherwise
complies with the terms of the PSA.
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates.
 
“Rating Agencies” mean, with respect to any date of determination, each of S&P
and Moody’s, to the extent that each such rating agency is then providing a
rating for any of the IndyMac INDA Mortgage Loan Trust 2007-AR9 Mortgage
Pass-Through Certificates, Series 2007-AR9 (the “Certificates”).
 
“Relevant Entities” mean Party A and, to the extent applicable, a guarantor
under an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(A) has terms which would be effective to transfer to a transferee all, but not
less than all, of Party A’s rights, liabilities, duties and obligations under
this Agreement and all relevant Transactions, which terms are identical to the
terms of this Agreement, other than party names, dates relevant to the effective
date of such transfer, tax representations (provided that the representations in
Part 2(a)(i) are not modified) and any other representations regarding the
status of the substitute counterparty of the type included in Part 5(b)(iv),
Part 5(v)(i)(2) or Part 5(v)(ii), notice information and account details, save
for the exclusion of provisions relating to Transactions that are not Terminated
Transactions, or (B) (x) would have the effect of preserving for Party B the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) under this Agreement in respect of such
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date, and (y) has terms which are, in all material respects, no less
beneficial for Party B than those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions), as
determined by Party B.
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
 

--------------------------------------------------------------------------------


Page 23 of 27
 
 
“Required Ratings Threshold” means each of the Moody’s Second Trigger Ratings
Threshold and the S&P Required Ratings Threshold.
 
 “S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.
 
[Remainder of this page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------


Page 24 of 27
 
 
 
Item 4.
Account Details and Settlement Information:

 
Payments to Party A:
A/C With:                                  DB Trust Co. Americas, New York
Swift Code:                                BKTRUUS33 / ABA 021001033
Favour of:                                  Deutsche Bank AG, New York
Account Number:                     01 473 969
Reference:
 
Payments to Party B:
     Deutsche Bank Trust Co-Americas
ABA #:                                       021-001-033
Account Number:                     01419663
Account Name:                         NYLTD Funds Control – Stars West
Reference:                                  IndyMac INDA Mortgage Loan Trust
2007-AR9 Swap Account


This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.
 
 

--------------------------------------------------------------------------------


Page 25 of 27
 
We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.
 
Very truly yours,
 
DEUTSCHE BANK AG, NEW YORK BRANCH


By:            /s/ Constantino
Palermo                                                                
Name: Constantino Palermo
Title: Associate
 
By:            /s/ Michael
Schwartzberg                                                                           
Name: Michael Schwartzberg
Title: Assistant Vice President
 
Party B, acting through its duly authorized signatory, hereby agrees to, accepts
and confirms the terms of the foregoing as of the date hereof.
 
DEUTSCHE BANK NATIONAL TRUST COMPANY, NOT IN ITS INDIVIDUAL OR CORPORATE
CAPACITY BUT SOLELY AS SUPPLEMENTAL INTEREST TRUSTEE ON BEHALF OF THE
SUPPLEMENTAL INTEREST TRUST IN RESPECT OF INDYMAC INDA MORTGAGE LOAN TRUST
2007-AR9


By:            /s/ Marion Hogan                                           
Name: Marion Hogan
Title: Associate
 
By:            /s/ Jennifer
Hermansader                                           
Name: Jennifer Hermansader
Title: Associate
 



--------------------------------------------------------------------------------


Page 26 of 27
 
Annex A
 
Paragraph 13 of the Credit Support Annex
 



--------------------------------------------------------------------------------


Page 27 of 27
 
Annex B
 
Item 1115 Agreement
 


 

